The opinion of the Court was delivered by
Todd, J.
The plaintiff sued out an injunction against the Mayor and Administrators of the City of New Orleans and Common Council thereof to restrain them from passing or voting upon any ordinance “ concerning the right of way to the New Orleans Pacific Railroad Company, or any *223¡company, to lay or erect tracks upon Thalia street, from Claiborne street ■to the levee, or authorizing said tracks to be laid in said streets. ■
The defendants excepted, on the ground that the petition disclosed no cause of action, which exception was sustained, the suit dismissed •and injunction dissolved.
From this judgment the plaintiffs have appealed.
The judgment of the Court a qua is correct.
In a recent case, decided by this Court, Slaughterhouse Co. vs. Police Jury of Jefferson, Opinion Book 53, folio 546,we held, that no injunction would lie to restrain a municipal corporation from passing or voting on any ordinance. In fact, this principle is elementary. Municipal corporations are clothed with legislative power, to be exercised according to their discretion, with reference to all subjects pertaining to their . administrative functions. To allow them to be impeded or restrained .in the exercise of these powers, at the will or caprice of any one who ■may believe that such or such actor ordinance might prove injurious to ■Mm, would interfere seriously with and completely disarrange the administration of the government of a city or other municipal corporation.
Besides, injunctions are designed or intended to prevent actual or impending injuries, and prohibit acts from which such injury, loss or damage must inevitably result.
In this case non constat that the city will ever pass the apprehended ■ordinance. If it is passed, non constat that the railroad company, or •companies, will ever accept its terms, or exercise the privilege or franchise granted.
The mere voting on or passing the ordinance in question cannot per ■se do the plaintiff any possible injury. It will be time enough to complain, if it be a subject for complaint, when steps are taken, or a beginning made, to put the ordinance into actual execution.
The judgment appealed from is affirmed with costs.